t c memo united_states tax_court neal d crispin petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr and paul h masters for petitioner m kathryn bellis and adam p sweet for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty with respect to petitioner’s federal income 1all monetary amounts are rounded to the nearest dollar tax for the question before us is whether petitioner is entitled to an ordinary_loss deduction from his participation in a custom adjustable rate debt structure cards transaction we hold he is not because the transaction lacks economic_substance we also must decide whether petitioner is liable for an accuracy-related_penalty under sec_6662 we hold he is liable for the penalty findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulations of facts the supplemental stipulation of facts and the accompanying exhibits by this reference petitioner resided in the u s virgin islands when he filed the petition i background petitioner earned a bachelor’s degree in economics from the university of california at santa barbara and a master’s degree in business administration with a specialty in finance from the university of california at berkeley after finishing his graduate education petitioner became a certified_public_accountant cpa and was hired by the accounting firm arthur young company arthur young he worked at arthur young for seven years and rose to manager 2all section references are to the internal_revenue_code code for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated spending one year in the tax department he then accepted a position as chief financial officer of highlands energy an oil_and_gas company before leaving two years later to pursue opportunities in the structured financing and leasing industry petitioner worked in various areas within the industry but eventually focused on aircraft leasing transactions petitioner successfully managed several aircraft leasing investment funds during the 1980s and early 1990s and founded aerocentury corp aerocentury to acquire leased aircraft assets using leveraged financing in the mid 1990s aerocentury has grown into a multinational public company with petitioner serving as its chairman and ceo since its founding petitioner incorporated murus equities inc murus in a subchapter_s_corporation he wholly owned to engage in business related to a certain pool of collateralized mortgage obligations cmo business murus received dollar_figure of shared fees income shared fees income from the cmo business for the shared fees income flowed through to petitioner as required under subchapter_s creating potentially a substantial tax_liability ii entering into cards chenery associates inc chenery promoted a transaction known as cards chenery marketed cards as a tax-driven investment that could be structured to generate ordinary or capital losses for investors chenery generally charged a fee for arranging a cards transaction that was based upon the amount of tax benefits generated by the transaction roy e hahn chenery’s founder and a longtime friend of petitioner presented a cards transaction proposal to petitioner in mr hahn explained the mechanics of a cards transaction to petitioner and provided promotional materials describing the tax benefits associated with cards for petitioner’s consideration based upon the presentation and the promotional materials petitioner knew or had reason to know that a chenery cards transaction could be structured to generate an ordinary_loss approximately equal to murus’ shared fees income for petitioner decided to enter into a cards transaction in late petitioner indicated to chenery that he wanted it to arrange the cards transaction to generate an ordinary_loss equal to murus’ shared fees income for chenery did not charge petitioner a fee to participate in the cards transaction as an accommodation for petitioner’s longtime friendship with mr hahn 3petitioner split the cards transaction with john f campbell mr campbell was a business_associate of petitioner’s who also had flow-through income from the cmo business for we now turn to the cards transaction at issue we will introduce the entities used to setup the transaction before describing the arrangement iii cards transaction at issue a initial setup chenery was responsible for structuring and negotiating petitioner’s cards transaction chenery arranged for zurich bank zurich to serve as the lender in the transaction with zcm matched funding corp zcm acting as zurich’s agent chenery paid zurich an origination fee for participating in the transaction chenery had croxley financial trading llc croxley a delaware limited_liability_company organized for the sole purpose of serving as the initial borrower in the transaction chenery arranged for dextra bank and trust co ltd dextra a private bank organized under the laws of the cayman islands to be croxley’s sole member dextra made a dollar_figure capital_contribution to croxley chenery paid croxley fees for participating in the cards transaction 4we refer to zurich bank and zcm matched funding corp as zurich for simplicity having introduced the participants we examine the operation of petitioner’s cards transaction we explain the different transactions and the steps that make up the whole b loan origination phase croxley entered into a credit agreement with zurich whereby zurich purportedly agreed to lend croxley million swiss francs chf with a 30-year maturity loan on date interest accrued on the loan annually except for the first year of the loan which had a 1-month interest period and then an month interest period the interest rate on the loan was the rate for deposits in swiss francs for a period comparable in length to the corresponding interest period chf libor with a reserve adjustment plus a spread the interest rate was determined two business days before the beginning of each interest period zurich determined the spread which reset on the last day of each interest period spread reset date the spread for the first two interest periods was originally basis points petitioner paid however a dollar_figure structuring fee to reduce the spread for the first two interest periods to basis points 5the first interest period began on date zurich could require croxley to prepay the full amount of the loan at each spread reset date this effectively made the loan a 1-year revolving credit facility with a cancellation option in favor of zurich as a condition_precedent to funding croxley was required to collateralize the full loan amount with zurich promissory notes the requirement that croxley keep the loan collateralized for its tenure effectively eliminated zurich’s consolidated credit exposure zurich was to have complete dominion and control_over collateral pledged to secure obligations under the loan loan collateral and was to use the loan collateral to satisfy the loan obligations ie interest and principal if the loan obligations exceeded the collateral value croxley had to either prepay a portion of the loan equal to the excess or pledge additional collateral having a value sufficient to eliminate the excess zurich could require croxley to repay the loan if croxley failed to remedy insufficient collateral croxley requested that zurich fund the full loan amount and collateralize it with the loan proceeds on date zurich funded the loan that same day and deposited the proceeds into zurich collateral accounts established in croxley’s name the loan proceeds were used to purchase zurich promissory notes earning interest at chf libor and maturing at the end of the first year of the loan croxley immediately pledged the promissory notes as collateral for the loan initial loan collateral c assumption phase croxley transferred chf big_number of the loan collateral loan assumption proceeds to petitioner in exchange petitioner purportedly assumed on a joint_and_several basis one-third of the loan obligations on date petitioner immediately pledged the loan assumption proceeds to zurich as collateral for the assumed loan obligations he also transferred dollar_figure to zurich as additional collateral the additional collateral was converted to chf big_number and placed on term deposit with zurich petitioner and croxley agreed petitioner would be responsible for all obligations including maintaining required loan collateral with respect to the assumed portion of the loan to the extent not covered by the loan collateral except interest croxley was to make interest payments due on the loan from the loan collateral because the initial loan collateral earned interest only at chf libor such interest payments would cause the loan obligations to exceed the loan collateral by the spread each interest period consequently petitioner was 6croxley applied the loan collateral to payment of interest first and to payment of principal only after all other obligations with respect to the loan had been satisfied required to contribute additional collateral each interest period equal in value to the spread amount accruing on the loan for the corresponding interest period because these contributions would be used to repay the loan petitioner effectively bore the cost of the spread even though croxley made the interest payments petitioner contributed the loan assumption proceeds to murus in exchange for the capital_contribution murus guaranteed petitioner’s assumed loan obligations murus immediately pledged the loan assumption proceeds to zurich as collateral for its guaranty as part of the prearranged steps of the cards transaction murus used chf big_number of the loan assumption proceeds to purchase a zurich term deposit earning interest at chf libor and maturing at the end of the first year of the loan murus used chf big_number the remaining loan assumption proceeds to enter into a cross-currency interest_rate_swap transaction swap transaction with zurich on date 7a currency swap transaction is a contract involving different currencies between two or more parties to exchange periodic interim payments on or before maturity of the contract and exchange the swap principal_amount upon maturity of the contract sec_1_988-2 income_tax regs the exchange of periodic interim payments is the exchange of payment in one currency for a payment in another currency with both payments being determined by reference to an interest index applied to the swap principal_amount sec_1_988-2 income_tax regs in accordance with the swap transaction murus transferred chf big_number to zurich in exchange for dollar_figure on date murus used the dollar_figure it received from zurich on that same day to purchase a zurich promissory note having a principal_amount of dollar_figure and maturing at the end of the first year of the loan zurich held the promissory note as collateral for murus’ guaranty the parties were required to make interest payments to each other on the notional amounts of the swap on certain payment dates the interest earned on the promissory note corresponded to the interest that murus was obligated to pay zurich under the swap transaction zurich was obligated to pay murus interest on the chf big_number at chf libor under the swap transaction accordingly for murus the swap transaction per its terms had the economic_effect of investing the dollar_figure it received in the transaction at chf libor the parties closed out the swap transaction less than a year after it began by exchanging the same amounts they had initially swapped d operational phase collateral could be substituted in petitioner’s cards transaction with zurich’s prior written consent zurich had sole discretion however to withhold its consent and to determine the type and amount of acceptable collateral zurich’s credit committee was responsible for considering collateral substitution offers the committee required a credit application business plan and cashflow projections to consider an offer zurich would discount collateral depending on its quality liquidity and susceptibility to frequent valuation requiring the borrower to contribute additional collateral to offset the discount applied petitioner discussed with mr hahn the possibility of substituting aircraft as collateral for the loan before entering into the cards transaction mr hahn told petitioner that banks usually prefer financial_assets as substitute collateral mr hahn also told petitioner that an investor in another cards transaction had attempted and was unable to substitute aircraft as collateral petitioner never inquired with zurich about the feasibility of substituting aircraft as collateral nor did zurich ever provide petitioner any assurance that such a substitution was feasible moreover petitioner failed to make an offer or prepare any of the documentation necessary to make an offer to substitute aircraft as collateral during the transaction e unwinding the cards transaction on date zurich notified petitioner it was terminating the loan at the end of the loan’s first year requiring petitioner to repay the loan by that same date the collateral securing murus’ guaranty chf big_number was transferred to petitioner and then to croxley for unwinding the cards transaction croxley repaid the loan with the loan collateral and the cards transaction was terminated on date murus and petitioner had dollar_figure and chf big_number respectively remaining in their zurich accounts after unwinding the cards transaction the dollar_figure stemmed from interest earned on the swap transaction the chf big_number consisted of the chf big_number petitioner contributed as additional collateral plus interest of chf big_number from the zurich term deposit purchased with the additional collateral petitioner earned approximately dollar_figure of interest on the cards transaction iv tax returns for murus filed form_1120s u s income_tax return for an s_corporation claiming a dollar_figure ordinary_loss for murus describes the loss on form_4797 sales of business property as a swiss franc deposit acquired on 8the swap transaction obligated murus to pay zurich a fixed payment of dollar_figure in early zurich however for some reason not reflected in the record accepted dollar_figure in satisfaction of murus’ obligation 9the terms of the cards transaction contemplated that this amount would be used to satisfy the basis point spread on the assumed portion of the loan for some reason not reflected by the record the additional collateral was not used to repay the loan date for a cost_basis of dollar_figure and sold on the same day for dollar_figure the loss purportedly resulted from murus exchanging the chf big_number for dollar_figure in the swap transaction murus treated the loss as ordinary under sec_988 the ordinary_loss substantially offset murus’ shared fees income for edwin nakumura cpa prepared murus’ tax returns for petitioner filed form_1040 u s individual_income_tax_return for reporting dollar_figure of flowthrough income from murus after accounting for the dollar_figure million ordinary_loss doug takeuchi cpa prepared petitioner’s tax_return v tax opinion in early petitioner asked chenery to recommend an attorney to prepare an opinion on the federal tax consequences of the cards transaction chenery recommended d robert morris mr morris is a partner at pullman comley llc pullman comley holds an llm in taxation from new york university school of law and has broad experience in federal tax matters petitioner engaged pullman comley to review and issue a tax opinion on the cards transaction chenery provided petitioner’s transactional documents to 10murus claimed a cost_basis equal to the loan amount assumed by petitioner in usd that is proportional to the fraction of the loan assumption proceeds converted to usd in the swap transaction pullman comley for use in preparing the tax opinion petitioner provided mr morris his business_purpose for entering into the cards transaction over the phone before issuing the tax opinion pullman comley asked petitioner to represent certain information about the cards transaction petitioner represented to pullman comley that he had a business_purpose for entering into the cards transaction and that he anticipated the cards transaction would be profitable absent tax benefits petitioner received the finalized tax opinion on date after the tax returns both for himself and murus had been filed the tax opinion was dated date pullman comley opined that it is more_likely_than_not that the ordinary_loss created by the cards transaction would be allowed as a deduction pullman comley charged petitioner dollar_figure for the tax opinion vi net result the net cost of the cards transaction to petitioner was dollar_figure for that cost the cards transaction yielded an ordinary_loss of dollar_figure reducing petitioner’s tax_liability for by approximately dollar_figure million 11the net cost equals the dollar_figure structuring fee plus the dollar_figure pullman comley tax opinion fee paid_by petitioner less the dollar_figure of interest petitioner earned in the cards transaction vii deficiency as previously mentioned respondent determined a deficiency in and an accuracy-related_penalty with respect to petitioner’s federal_income_tax for petitioner timely filed a petition with this court for redetermination opinion we are asked to decide whether petitioner is entitled to an ordinary_loss deduction from the cards transaction petitioner argues that the loss from the cards transaction was claimed in accordance with the letter of the tax laws he further posits that the transaction has economic_substance because he entered into it for a business_purpose and had a reasonable possibility of profiting from the transaction respondent argues petitioner is not entitled to deduct the loss from the cards transaction because petitioner incorrectly reported the federal_income_tax treatment of certain steps respondent further argues that the claimed loss is disallowed because the cards transaction lacks economic substancedollar_figure we agree with respondent that the cards transaction lacked economic_substance a taxpayer may not deduct losses resulting from a transaction that 12respondent also argues that petitioner’s claimed loss is disallowed under sec_165 because it was not incurred in a transaction entered into for profit and that it is limited by the at-risk_rules in sec_465 we need not reach these arguments because of our other holdings lacks economic_substance even if that transaction complies with the literal terms of the code see 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 939_f2d_44 3d cir aff’g fox v commissioner tcmemo_1988_570 accordingly we do not address the parties’ arguments regarding the merits of petitioner’s treatment of each step within the cards transaction instead we begin our analysis with the general principles of the economic_substance doctrinedollar_figure i merits of cards under the economic_substance_doctrine a court may disregard a transaction for federal_income_tax purposes under the economic_substance_doctrine if it finds that the taxpayer failed to enter into the transaction for a valid business_purpose but rather sought to claim tax benefits not contemplated by a reasonable application of the language and purpose of the code or its regulationsdollar_figure see eg new phoenix sunrise corp subs v 13the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 our resolution is based on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 14congress codified the economic_substance_doctrine mostly as articulated continued commissioner 132_tc_161 aff’d 408_fedappx_908 6th cir palm canyon x invs llc v commissioner tcmemo_2009_288 whether a transaction has economic_substance is a factual determination see acm p’ship v commissioner f 3d pincite we have consistently held that cards transactions lack economic_substance see kerman v commissioner tcmemo_2011_54 country pine fin llc v commissioner tcmemo_2009_251 like the cards transactions in country pine fin llc and kerman the cards transaction here was promoted by chenery as in country pine fin llc zurich acted as the lender for petitioner’s cards transaction moreover the cards transactions in both country pine fin llc and kerman involved essentially the same steps as petitioner’s cards transaction country pine fin llc and kerman were appealable to different courts of appeals from the one to which this case is appealable we are mindful that there continued by the court_of_appeals for the third circuit in 157_f3d_231 3d cir aff’g in part and rev’g in part on an issue not relevant here tcmemo_1997_115 see sec_7701 as added to the code by the health care and education reconciliation act of pub_l_no sec stat pincite see also h_r rept no i pincite u s c c a n the codified doctrine does not apply here pursuant to its effective date is a split among the courts of appeals as to the proper application of the economic_substance_doctrine an appeal in this case lies in the third circuit absent stipulation to the contrary accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the third circuit in determining whether a transaction has economic_substance considers both the taxpayer’s subjective business motivation and the objective economic_substance of the transaction see acm p’ship v commissioner f 3d pincite these distinct aspects of the economic_substance inquiry do not constitute discrete prongs of a rigid two-step analysis but instead are related factors that inform the ultimate analysis of whether the transaction has sufficient substance independent of tax consequences to be respected for federal tax purposes id the court_of_appeals for the third circuit’s subjective inquiry focuses on whether the taxpayer intended the transaction to serve a useful business_purpose and reasonably expected the transaction to generate a pretax economic profit acm p’ship v commissioner f 3d pincite lerman v commissioner f 2d pincite the court of appeals’ objective inquiry focuses on whether absent tax benefits the transaction appreciably affected the taxpayer’s beneficial economic_interest see acm p’ship v commissioner f 3d pincite see also cm holdings inc v commissioner 301_f3d_96 3d cir applying those standards we hold that petitioner’s cards transaction lacks economic_substance we now turn to our underlying reasoning and conclusions for our holding a petitioner lacked a valid business_purpose petitioner claims his primary purpose for entering into the cards transaction was to secure financing for murus to start a new aircraft leasing venture from which he anticipated earning a profit more specifically he claims he intended to use the loan assumption proceeds to purchase three twin-otter aircraft with leases attached and substitute the acquired aircraft as collateral for the loan in date the record however does not support petitioner’s stated business_purpose first there are no indicia of petitioner’s claimed business_purpose other than his own self-serving testimony which this court is not required to accept see 87_tc_74 none of the transactional documents executed in connection with petitioner’s cards transaction reference aircraft as the intended asset to be financed or purchased similarly the pullman comley tax opinion does not identify financing aircraft as the purpose of petitioner’s cards transaction additionally petitioner never prepared a written business plan or written financial analysis to start a new aircraft leasing venture through murus or in connection with the cards transaction the absence of indicia of petitioner’s claimed business_purpose casts doubt on its legitimacy second petitioner acted inconsistently with his stated business_purpose petitioner entered into the cards transaction without regard for whether zurich would accept aircraft as substitute collateral in fact mr hahn told petitioner that banks prefer financial_assets as substitute collateral and that another investor in a cards transaction was unable to substitute aircraft as collateral moreover petitioner knew he could not substitute aircraft as collateral for the loan assumption proceeds unless zurich’s credit committee gave its prior written consent nevertheless petitioner an astute businessman never sought written assurances from zurich’s credit committee that it would accept aircraft as substitute collateral or even inquired with the committee about the feasibility of such actiondollar_figure 15petitioner claims bill boyle a relationship_manager with zurich told him before he entered into the cards transaction that zurich would consider aircraft as collateral petitioner contends that based upon mr boyle’s alleged statement he was assured by zurich that he could substitute aircraft as collateral other than petitioner’s own testimony the record does not reflect that mr boyle ever made the alleged statement we do not find petitioner’s self-serving testimony credible and continued finally petitioner failed to take steps necessary to substitute aircraft as collateral during the cards transaction petitioner could have made an offer to substitute aircraft as collateral at any time during the cards transaction but never made one petitioner knew that zurich’s credit committee required a credit application business plan and cashflow projections to consider an offer yet petitioner never prepared any of these documents in anticipation of making an offer petitioner’s decision to go forward with and carry out the cards transaction without receiving any assurance that he could substitute aircraft as collateral belies petitioner’s claimed business_purpose petitioner testified that mr boyle a relationship_manager with zurich told him he should begin the process for substituting collateral in date petitioner essentially argues on brief that this is why he failed to take steps necessary to begin the process for substituting collateral we do not find petitioner’s self-serving and uncorroborated testimony credible moreover even assuming petitioner’s testimony was credible petitioner still failed to take steps necessary to begin the process for continued are not required to give it any weight see 87_tc_74 even assuming petitioner’s testimony is true petitioner knew that mr boyle had no authority to approve the substitution of aircraft as collateral and therefore could not have reasonably relied on such an assurance from mr boyle substituting collateral until date the date zurich provided notice that it was terminating the transaction we find that petitioner did not have a valid business_purpose or anticipate earning a profit when he entered into the cards transaction b tax_avoidance was petitioner’s primary motivation chenery marketed cards as a tax-driven investment that would generate ordinary or capital losses for investors petitioner did not prepare or rely on a written business plan profitability analysis or any economic analysis in deciding to enter into the cards transaction instead petitioner focused on the tax aspects of the transaction indeed the cards transaction was intended and prearranged to generate an ordinary_loss that would substantially offset murus’ shared fees income for petitioner knew the cards transaction could generate a loss equal to murus’ shared fees income and indicated to chenery that he wanted such a loss based upon this chenery carefully designed and crafted the prearranged steps of the cards transaction to artificially inflate basis and generate petitioner’s desired loss petitioner’s primary focus on the tax aspects of the transaction while ignoring the nontax aspects ie economic profit indicates that petitioner primarily entered into the transaction to avoid tax c the cards transaction’s main nontax benefit was illusory petitioner’s cards transaction purportedly provided a 30-year credit facility ie access to capital zurich required that the loan assumption proceeds be used as collateral for the loan until termination of the cards transaction when they were used to repay the loan zurich had complete possession dominion and control_over the loan assumption proceeds at all times moreover petitioner had no right to withdraw the loan assumption proceeds and zurich had sole discretion to reject any offer petitioner made to substitute collateral accordingly the loan assumption proceeds were never meaningfully available for petitioner or murus to use d the cards transaction lacked profit potential the cards transaction’s prearranged steps negated any reasonable possibility of economic profit a portion of the loan assumption proceeds was used to purchase a zurich term deposit that earned interest at a rate less than the stated_interest rate on the loan similarly the remaining loan assumption proceeds were committed to a swap transaction that under its terms had the economic_effect of investing those proceeds too at an interest rate that was less than the stated_interest rate on the loan accordingly petitioner’s cards transaction contemplated using the loan assumption proceeds to make investments that had no chance of earning a return that would exceed petitioner’s borrowing cost guaranteeing petitioner a loss moreover petitioner had no right to invest the loan assumption proceeds in riskier assets that could earn a higher return because zurich had sole discretion over how the collateral could be invested petitioner argues that he intended to use the cards transaction to finance a new aircraft leasing venture and that the cards transaction would have been profitable had this happened this argument is of no moment as we previously held petitioner never intended to finance a new aircraft leasing venture through the cards transaction therefore the hypothetical profit potential of such a venture has no bearing on our economic_substance analysis e the loss lacked economic reality the ordinary_loss claimed from the cards transaction was fictional petitioner paid dollar_figure in transaction costs regarding the cards transaction and suffered a loss of approximately dollar_figure yet murus reported a dollar_figure million tax loss the claimed loss was purely an artifice of the cards transaction chenery carefully designed petitioner’s cards transaction to inflate basis in the loan assumption proceeds substantially beyond their fair_market_value thus generating an 16this amount equals the dollar_figure structuring fee to reduce the spread on the loan plus the dollar_figure paid for the pullman comley tax opinion artificial loss on their disposition the absence of economic reality is the hallmark of a transaction lacking economic_substance see blum v commissioner tcmemo_2012_16 see also 101_fedclaims_365 f the purported loan was grossly inefficient the cards transaction was grossly inefficient as a financing_arrangement and made petitioner worse off economically independent of any investment decision respondent’s expert dr lawrence kolbe analyzed the cards transaction from an economic perspective his analysis showed that the interest rate on the loan was at least twice the market rate without fees additionally his analysis showed that the longer the loan was maintained the worse off petitioner would be economically due to the above-market cost of the loan dr kolbe concluded that the loan was an unprofitable financing decision and the use of the loan to purchase any investment would create an unnecessary and material drag on the investment’s profitability we find dr kolbe’s analysis and conclusions accurate and complete in sum the cards transaction lacked economic_substance it was intended to create an ordinary_loss that would substantially offset murus’ shared fees income for and worked exactly as intended accordingly the cards transaction is disregarded for tax purposes and petitioner’s claimed loss deduction is disallowed ii accuracy-related_penalty we now turn to respondent’s determination that petitioner is liable for an accuracy-related_penalty a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 and b and the penalty increases to a rate to the extent that the underpayment is attributable to a gross_valuation_misstatement sec_6662 an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment_of_tax for which a taxpayer had reasonable_cause and acted in good_faith sec_6664 respondent determined the accuracy-related_penalty applies to any portion of the underpayment related to the disallowed loss deduction for petitioner argues that no accuracy-related_penalty applies because he meets the reasonable_cause exception we now address whether petitioner is liable for the accuracy-related_penalty a gross_valuation_misstatement respondent determined a accuracy-related_penalty for a gross_valuation_misstatement with respect to the loss reported from the cards transaction for a taxpayer may be liable for a penalty on that portion of an underpayment_of_tax that is attributable to one or more gross_valuation_misstatements sec_6662 a gross_valuation_misstatement exists if the value or adjusted_basis of any property claimed on a tax_return is or more of the amount determined to be the correct amount of such value or adjusted_basis sec_6662 the value or adjusted_basis of any property claimed on a tax_return that is determined to have a correct value or adjusted_basis of zero is considered to be or more of the correct amount sec_1_6662-5 income_tax regs our holding that the cards transaction lacks economic_substance results in the total disallowance of the loss without regard to the value or basis of the property used in the cards transaction see leema enters inc v commissioner tcmemo_1999_18 aff’d sub nom 243_f3d_1212 10th cir we have held that the gross valuation penalty applies when an underpayment stems from deductions or credits that are disallowed because of lack of economic_substance see palm canyon x invs llc v commissioner tcmemo_2009_288 moreover the court_of_appeals for the third circuit to which this case is appealable has affirmed the gross valuation penalty even when there is a complete disallowance of the underlying tax_benefit claimed by the taxpayer see 196_f3d_147 3d cir aff’g tcmemo_1997_385 consequently the gross_valuation_misstatement accuracy-related_penalty applies to petitioner’s underpayment for absent a showing of reasonable_cause or some other defense b reasonable_cause and good_faith the reasonable and good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may negate an accuracy-related_penalty see 469_us_241 sec_1_6664-4 income_tax regs a taxpayer may rely on the advice of a tax professional such as a lawyer or accountant boyle u s pincite we consider all facts and circumstances in determining whether a taxpayer has reasonably relied in good_faith on professional tax_advice sec_1_6664-4 income_tax regs the professional advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs the advice must consider the taxpayer’s purposes for entering into a transaction and for structuring a transaction in a particular manner id the advice cannot be based on unreasonable factual or legal assumptions and cannot unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs in this regard the advice must not be based upon a representation or assumption that the taxpayer knows or has reason to know is unlikely to be true such as an inaccurate representation or assumption as to the taxpayer’s purposes for entering into a transaction or for structuring a transaction in a particular manner id petitioner argues no accuracy-related_penalty applies because he reasonably relied in good_faith on the pullman comley tax opinion in claiming the loss from the cards transaction we disagree at least two separate grounds exist to hold that petitioner did not demonstrate reasonable and good-faith reliance on the pullman comley tax opinion we discuss each in turn first the tax opinion relies on false representations petitioner made the most crucial of these representations include that petitioner had a business_purpose for entering into the cards transaction and petitioner anticipated earning a profit absent tax benefits from the cards transaction petitioner knew or should have known that these representations were false as we previously held petitioner did not have a valid business_purpose or anticipate earning a profit with respect to the cards transaction moreover the record as a whole reflects that petitioner entered into the cards transaction for the sole purpose of obtaining a tax loss to offset murus’ shared fees income for petitioner’s representations to pullman comley are contrary to these facts and part of the subterfuge that was used to create a sense of legitimacy around the intended loss petitioner’s cards transaction generated moreover the false representations petitioner made were material to the conclusions reached in the tax opinion second the record does not reflect that petitioner actually relied on the tax opinion petitioner received the finalized opinion after the tax returns for petitioner and murus were filed correspondence indicates that pullman comley sent petitioner a draft of the tax opinion days before those tax returns were filed even assuming petitioner received some form of the tax opinion in time to actually rely on it he cannot establish that the reliance was reasonable and in good_faith there is no draft of the pullman comley tax opinion in the record accordingly petitioner cannot show the factual assumptions and substantive analysis underlying any such draft opinion on which he may have relied and therefore cannot establish any such reliance was reasonable and in good_faith we find petitioner did not reasonably rely in good_faith on the pullman comley tax opinion petitioner also argues that the accuracy-related_penalty does not apply because he reasonably relied in good_faith on the accountants that prepared the tax returns reporting the loss we are unpersuaded petitioner has not shown that the accountants were asked to or did opine on the federal tax treatment of the loss claimed from the cards transaction merely because an accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported on the return see 115_tc_43 aff’d 299_f3d_221 3d cir moreover even assuming the accountants advised petitioner that the loss would be allowed petitioner has failed to show among other things that any such advice was based on all the facts and circumstances all the relevant facts were disclosed and any such advice was based on reasonable factual or legal assumptions we find petitioner did not reasonably rely in good_faith on the accountants that prepared the relevant returns for we do not otherwise find that petitioner acted with reasonable_cause and in good_faith with respect to claimed loss from the cards transaction petitioner is well educated experienced in business and has been a cpa for over years nevertheless petitioner decided to engage in the cards transaction without a business_purpose or profit expectation and claimed a loss deduction exceeding dollar_figure million that was artificial and substantially disproportionate to his economic outlay in conclusion we find based on all the facts and circumstances that petitioner failed to establish the reasonable_cause and good-faith defense to the accuracy-related_penalty accordingly we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty for we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
